Euclid Manor Nursing Home, Inc. ("Euclid Manor") appeals from the trial court's affirmance of the Ohio Bureau of Employment Services' ("OBES") order granting unemployment compensation benefits to claimant Judith Grauel. For the reasons adduced below, the judgment of the court of common pleas is affirmed.
                                    I
A review of the record reveals the following relevant facts. Claimant, Judith Grauel, graduated from the Cuyahoga Community College of Nursing in June 1982. Upon leaving school, Grauel was employed as a registered nurse ("RN") at Sunny Acres, an extended-care nursing home facility, for about a year. Grauel left Sunny Acres to join Euclid Manor as an RN supervisor. She switched jobs because the work schedule was better at Euclid Manor.
When she was hired, the nursing administrator, Ellen Pacholski, was aware that Grauel had only one year's experience as a nurse, and absolutely no supervisory experience. In fact, Grauel was reluctant to take on the supervisory position, but was assured by the administrator that Euclid Manor would train her. Grauel was placed on a sixty-day probationary period and immediately entered an orientation program under the direct supervision of Anne Bak.
Grauel's employment at Euclid Manor lasted only four weeks. On October 13, 1983, after working only two weeks, she was given a warning letter listing various criticisms of her job performance. On October 26, 1983, Pacholski sent a letter to Grauel acknowledging some improvement, but not enough. As a result, Grauel was terminated.
On or about October 27, 1983, Grauel filed an application with OBES for unemployment compensation benefits. On November 25, 1983, the administrator determined Grauel was entitled to benefits. Euclid Manor requested reconsideration, and on December 22, 1983, the initial determination was affirmed. Euclid Manor filed a timely appeal to the OBES Board of Review. A hearing was had before a board of review referee on January 26, 1984 and *Page 18 
February 21, 1984. On March 8, 1984, the referee affirmed the administrator's decision. On April 30, 1984, leave to appeal further to the board of review was disallowed, and the referee's decision was affirmed.
On May 7, 1984, Euclid Manor instituted an appeal to the court of common pleas. On August 16, 1984, the trial court affirmed the order and award of the board of review.
Euclid Manor has filed a timely appeal from the trial court's judgment, raising the following two assignments of error:
"First assignment of error
"The trial court erred in affirming the decision of the Board of Review, which found that the claimant/appellee, Judith A. Grauel, was discharged without just cause in connection with her work, such that no disqualification for benefits should be imposed, because same is unlawful and unreasonable, was unlawfully arrived at, and constitutes an arbitrary and capricious act and an abuse of administrative discretion.
"Second assignment of error
"The trial court erred in affirming the decision of the Board of Review, which found that the claimant/appellee, Judith A. Grauel, was discharged without just cause in connection with her work, such that no disqualification for benefits should be imposed, because same is against the manifest weight of the evidence."
                                   II
In support of these assignments, the appellant raises three distinct arguments. First, the evidence does not support the board's conclusion that Grauel was terminated without just cause; second, it was prejudicial error not to admit into evidence affidavits of two Euclid Manor employees; and finally, that the referee's determination did not state the legal reasons for the decision, and such an omission violates due process. For the purposes of clarity, each argument will be discussed separately.
A.  The appellant contends that the evidence does not support OBES's determination that Grauel was terminated without just cause. We disagree.
The law prohibits a reviewing court from substituting its judgment for the board of review's on questions of fact or from independently interpreting the evidence. Simon v. Lake GeaugaPrinting Co. (1982), 69 Ohio St.2d 41 [23 O.O.3d 57]; Kilgore v.Bd. of Review (1965), 2 Ohio App.2d 69 [31 O.O.2d 108]. As a result, the Ohio Supreme Court has concluded that "[t]he decision of purely factual questions is primarily within the province of the referee and the board of review." Brown-Brockmeyer Co. v.Roach (1947), 148 Ohio St. 511, 518 [36 O.O. 167]. Because the determination of whether a claimant was discharged for "just cause" is a question of fact, see Peyton v. Sun T.V. (1975),44 Ohio App.2d 10 [73 O.O.2d 8], the board's conclusion must remain undisturbed if reasonably supported by the evidence.
As just noted, the evidence in the case at bar must support the board of review's conclusion that the claimant was not discharged for "just cause." In Sellers v. Bd. of Review (1981), 1 Ohio App.3d 161, the court in discussing "just cause" stated as follows:
"In order to have just cause for discharge, pursuant to R.C.4141.29, there must be some fault on the part of the employeeinvolved, in the absence of an overwhelming contractual provision. Such fault does not require misconduct, but,nonetheless, fault must be a factor in the justification fordischarge." (Emphasis added.) Id. at 164.
Therefore, the trial court's judgment will be affirmed if the evidence supports the claim that Grauel was terminated through no fault of her own. *Page 19 
A review of the record clearly supports such a claim. The record indicates that Euclid Manor hired Grauel for a supervisory nursing position despite the fact that she had only limited experience as a nurse and no supervisory experience. Euclid Manor had promised to provide the claimant with the training that she needed. The evidence indicates, however, that there was a personality conflict between Grauel and the person who was to teach her, Anne Bak, and thus adequate training was not forthcoming.
Despite undisputed evidence that the claimant was a hard worker, and trying to improve, Euclid Manor determined her work to be unsatisfactory. The evidence indicates that whatever problems Miss Grauel was having were attributable to her inexperience and lack of proper training by the appellant, neither of which were the fault of the claimant. In fact, the evidence shows that the claimant was put in an untenable position. She was inexperienced and yearning to learn, but found herself in a situation where she was at first criticized for asking too many questions, and then criticized for either not asking enough questions or for asking the wrong people.
Further, there is no evidence that the claimant deceived Euclid Manor regarding her abilities nor is there sufficient evidence that her performance was any worse than nurses with similarly limited experience. The appellant has simply maintained that her performance was not up to their standards. This alone is not sufficient to constitute termination with just cause in the case at bar.
In summary, the record indicates that Euclid Manor hired the claimant with the understanding that she would be trained. The claimant was ready and willing to be trained, but Euclid Manor was not willing to invest the time. As a result, Grauel was terminated. This court cannot say under these facts that the termination was with just cause. Accordingly, appellant's first argument is without merit.
B.  The appellant contends that it was reversible error for the referee to exclude certain employee affidavits from evidence. This argument is also without merit.
R.C. 4141.28(J) provides in pertinent part:
"* * * [I]n the conduct of such hearing or any other hearing on appeal to the board which is provided in this section, the board and the referees shall not be bound by common law or statutory rules of evidence or by technical or formal rules of procedure. The board and the referees shall take any steps in such hearings, consistent with the impartial discharge of their duties, which appear reasonable and necessary to ascertain the facts and determine whether the claimant is entitled to benefits under the law."
The Ohio Supreme Court has interpreted this to mean that the referee should take in account relevant evidence even though it would be inadmissible in a court of law. See Simon v. Lake GeaugaPrinting Co. (1982), 69 Ohio St.2d 41 [23 O.O.3d 57]. It seems, therefore, that the referee erred in not permitting the affidavits in question to be admitted into evidence.
However, after reviewing the affidavits in question, we hold that the error was harmless. The affidavits in question were from two employees of the appellant, and simply reinforced the evidence at the hearing which established the fact that the claimant could not perform her duties. As noted earlier, the evidence clearly supports the claim that Grauel had not been adequately trained. In light of the fact that the referee's error was harmless, the second argument is without merit.
C.  The appellant contends that the referee did not state the legal reasons for the decision and such an omission *Page 20 
violates due process. This argument is without merit.
This argument lacks merit because the referee did in fact state his reasons for the decision. The referee clearly stated that the claimant was discharged without just cause. Further, the referee indicated that termination based solely on inexperience is not just cause. Such an explanation is sufficient. Accordingly, appellant's third argument is without merit.
Judgment affirmed.
PATTON, J., concurs.
MARKUS, J., dissents.